DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-15), and of itaconic acid/fully hydrolyzed vinyl alcohol copolymer as the elected species, in response to the election of species/restriction requirement dated September, 20 2021 (“Requirement”) is hereby acknowledged.  Applicant made its election in the reply filed December 15, 2021.   
Applicant’s traversal of the Requirement is based upon that searching the two groups of claims (Group I and Group II) allegedly does not provide a serious burden on the examiner.  However, this argument is not persuasive due to the numerous applications plugging agents are used in, particularly, cementing applications in the oilfield technologies (see cited art in PTO-892) and in the building structure arts. 
Accordingly, claims 1-6 and 9-15 has been examined in the instant action.  Claims 16-20 have been withdrawn from consideration as drawn to a non-elected invention whereas claims 7 and 8 have been withdrawn as drawn to non-elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 11-15 are rejected under 35 U.S.C. 103 as unpatentable over George (US 2006/0041060 A1 to George et al., published February 23, 2006) in view of Sandiford (USPN 3,741,307 A to Sandiford et al., issued June 26, 1973); Zamora (US 2012/0073813 A1 to Zamora et al., published March 29, 2012); Al-Yami (US 2018/0223168 A1 to Al-Yami et al., published August 9, 2018); and Roddy (USPN 8,623,936 B2 to Roddy et al., issued January 7, 2014).
George discloses an aqueous concentrate containing a fluid loss/control additive (“plugging agent”, also known in the art as “lost circulation material/additive”) for hydraulic cement applications, wherein the fluid loss comprising a polyvinyl alcohol resin (‘PVOH resin’) and a sulfonic acid-functionalized co-resin, where the polyvinyl alcohol has a viscosity in the range of about 1 to 25 cps, where the total resin content is in the range of about 10% to about 40% and the viscosity of the concentrate is less than 15,000 cps, wherein the hydraulic cement slurry characteristics can be adjusted in real time upon demand and reduce inventory by providing a concentrated aqueous fluid loss additive (abstract; [0020]; [0072]).  The blended PVOH resin fluid loss additives exhibit remarkable fluid loss reduction in cement compositions, especially at elevated temperatures ([0020] to [0021]; Fig. 1).  
George discloses that the polyvinyl alcohol is generally derived from polyvinyl acetate (PVA) homopolymer monomeric units wherein other comonomers can be present, wherein the PVOH resin can be hydrolyzed in an amount from about 80 to 95 percent based on its polyvinyl acetate monomer component, and is typically hydrolyzed in amounts ranging from  about 84 percent to about 90 percent ([0022])  The PVOH resin is usually, provided to the aqueous concentrate in particulate form having a size such that at least about 99% of the resin passes through an 80 mesh sieve ([0022]).  Examiner notes that 80 mesh is 177 microns.  Accordingly, George’s PVOH resin particulates have a particles size of less than 177 microns.
George further discloses that the polyvinyl alcohol and the co-resin are substantially fully dissolved in the aqueous concentrate, wherein the has a high 
resin content at a relatively low viscosity, wherein the concentrate has a total resin content of about 15 to 30 weight percent and a viscosity from about 100 to about 12,000 cps, wherein the concentrate can further contain a biocide, such as a metallic salt ([0023]; [0025] to [0027]; [0048]).  The polyvinyl alcohol resins are based on vinyl acetate homopolymers, or copolymers of vinyl acetate with any suitable comonomer, such as itaconic acid (unsaturated dicarboxylic acid), wherein the vinyl acetate monomer is polymerized and subsequently hydrolyzed to polyvinyl alcohol, wherein the comonomer can be present from about 0.1 to 25 mole % with vinyl acetate ([0064]),  Preferred degrees of hydrolysis of polyvinyl alcohol resins are about 85 to about 90 percent hydrolyzed, wherein the degree of hydrolysis refers to the mole % of the resin's vinyl acetate monomer content that has been hydrolyzed ([0065]; [0067]; Table 1).  The density of the plugging agent can be 15 to 18 pounds per gallon (1.8 g/ml to 2.16 g/ml). ([0079]).  The PVOH resin concentrate/slurry can further contain a weighting agent, such as silica or other oilfield/cement additives, such as fillers, starch and a plasticizer ([0062]; [0074] to [0078]).
Although George discloses its PVOH resin concentrate composition containing a metallic salt (biocide) and silica (weighting agent), George neither expressly teaches the metallic salt as a having an anion that is phosphate, carbonate or acetate in accordance with present independent claim 1, nor the weighting agent as sand.
However, Sandiford teaches, inter alia, sodium/potassium carbonate and sodium/potassium phosphate as known plugging agents for use in oil recovery methods including hydraulic cement applications (abstract; col. 5, line to col. 6, line 52).  Zamora teaches sodium/potassium phosphates as comp weighting agents in the market used in cement/drilling fluids and sand as a densifying/weighting reagent for obtaining a preferred fluid density (abstract; [0007]; [0054]).  Al-Yami teaches sand as a weighting agent and salts of sodium, potassium or lithium (cations) with carbonate and phosphates (anions) as suitable salts for increasing (densifying) a hydraulic cement slurry (abstract; [0065]; [0071]; [0074]).  Roddy teaches adding sand as a weighting agent to adjust the density of a cement slurry/concentrate to a desired rate (col. 1, lines 48-52; col. 6, lines 8-17; claim 32 of Roddy).
Therefore, it would have been obvious to include, for example, sodium/potassium phosphate or sodium/potassium carbonate salt as a densifying agent, and sand as a weighting agent, in George’s aqueous PVOH resin slurry/concentrate for hydraulic cement oilfield applications.  It would have been obvious to do so to attain a preferred or optimal density for the aqueous slurry/concentrate for a particular application as taught by the prior art as a whole (Sandiford, Zamora, Al-Yami and Roddy.)  The combination of familiar elements according to known methods is likely to be obvious when it does no more that yield predictable results.” KSR International Co. v. Teleflex Inc., KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-96 (Sup. Ct. 2007); 82 USPQ2d 1385, 1395.  If a person of ordinary skill can implement a predictable variation, §103 bars its patentability. KSR International Co. v. Teleflex Inc., 82 USPQ2d at 1396.  In the instant case, a combination of familiar/conventional elements (aqueous resin slurry/concentrate with known weighting agent/water-soluble salt densifiers) yielding predictable results (attain an optimized density for the aqueous resin slurry/concentrate) would certainly be prima facie obvious in accordance with 35 U.S.C. 103(a). 
Although George may not expressly disclose a specific sample of its PVOH resin composition possessing in the weight percentage parts/ratios recited in present independent claim 1 and in the dependent claims, particularly, claim 15, Applicant has not shown that these parts/ratios, and other claimed weight percentages, are critical to the claimed invention and cannot be optimized.  Generally, differences in size or in percentages/ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over the cited prior art of record in this rejection.

Allowable Subject Matter
Present claim 1 would be allowable if limited to the elected species (i.e., fully hydrolyzed vinyl alcohol/itaconic acid copolymer as the PVOH component).
Claim 10 is objected to as dependent upon a rejected base claim but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The prior art of record neither teaches or suggests the PVOH resin component of the plugging composition as fully hydrolyzed nor the PVOH resin particulates of the plugging agent composition possessing a particle size distribution in accordance with that recited in present dependent claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J Figueroa/
Primary Examiner, Art Unit 1768

March 23, 2022